Citation Nr: 0315421	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1966 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  

The Board notes that the appellant also perfected an appeal 
of a denial of entitlement to service connection for 
polyarthropathy of the spine.  However, the appellant later 
withdrew his appeal with respect to this issue when he 
appeared at a video conference hearing held in February 2003.  
Consequently, the Board will not consider that issue.


REMAND

In the instant case, the appellant has presented evidence of 
a current diagnosis of PTSD and a medical opinion suggesting 
that his PTSD is related to his period of active service, 
specifically to his periods of service in Vietnam.  In this 
regard, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2002); Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997).

In February 2002, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim.  In the statement, the 
appellant indicated that during his tours of duty in Vietnam, 
he worked as a truck driver.  The appellant stated that his 
job as a truck driver was to convoy supplies to different 
combat units.  He reported that numerous times, his vehicle 
was hit with small arms fire and mortar rockets.  

In February 2003, the appellant testified that while he was 
serving as a truck driver in Vietnam, there were two 
occasions when he was asked to pick up dead enemy soldiers 
and haul the bodies to a landfill.  (Transcript (T.) at page 
(pg.) 3).  The appellant stated that on another occasion, 
when he was coming out of DaNang, his convoy came under heavy 
fire and his truck, which was carrying 55 gallon drums of 
diesel fuel, flipped and he injured his back.  (T. at pg. 4).  
He noted that he was flown to a field hospital outside of 
DaNang and returned to his unit a few days later.  (Id.).  
According to the appellant, while he was stationed in DaNang, 
there were numerous times that his base camp came under heavy 
artillery attack and small arms fire.  (T. at pages (pgs.) 4 
& 5).  

The appellant's three separation certificates show that he 
served in the United States Army from August 1966 to February 
1974.  The appellant's Military Occupational Specialty (MOS) 
included truck driver, motor transport operator, and heavy 
vehicle driver.  According to the appellant's personnel 
records, he served in Vietnam from December 1967 to June 
1969, February 1970 to July 1970, and from November 1970 to 
October 1971.  Specifically, the appellant's personnel 
records show that during the appellant's first period of 
service in Vietnam, from December 1967 to June 1969, he 
served with Company D, 34th Engineer Battalion, and in the 
523rd Engineer Company.  In addition, the appellant's 
personnel records also reflect that during the appellant's 
second period of service in Vietnam, from February 1970 to 
July 1970, he served with Company A, 84th Engineer Battalion.  
The records also show that during the appellant's third 
period of service in Vietnam, from November 1970 to October 
1971, he served in the 62nd Transport Company, and in the HHC 
(Headquarter and Headquarters Company), 5th Transport 
Company.  

In the instant case, the Board observes that there is no 
indication that the RO has requested verification of the 
appellant's alleged stressors, as outlined above, by the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Service Environmental Support 
Group (ESG)).  The provisions of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL M21-1) pertaining to the 
evaluation of PTSD claims provide that, "where records 
available to the rating board do not provide objective or 
supportive evidence of the alleged inservice traumatic 
stressor, it is necessary to develop this evidence."  Manual 
M21-1, Part VI, 7.46(f)(2) (emphasis added).  Since the 
development outlined in the manual includes providing 
stressor information to the proper administration, USASCRUR, 
in an attempt to verify the claimed stressor, this procedure 
is deemed necessary.  Additionally, to conform to the ruling 
of the United States Court of Appeals for Veterans Claims 
(Court), the RO must allow the appellant to supplement his 
statement and reevaluate it if the USASCRUR is able to obtain 
some, but not all, of the stressor information submitted.  
See Zarycki v. Brown, 6 Vet. App. 91, 99-100 (1993).  Such 
development is necessary before the Board can proceed with 
its appellate review of the claim.  Cohen, 10 Vet. App. at 
128, 136-67.  (In reviewing any records obtained, the RO 
should take note that the Court held in Suozzi v. Brown, 10 
Vet. App. 307 (1997), that corroboration of every detail is 
not required to satisfy the § 3.304(f) requirement that there 
be credible supporting evidence that the claimed stressors 
actually occurred.)

The Board also notes that in a Statement in Support of Claim 
(VA Form 21-4138), dated in March 2002, the appellant stated 
that he had been participating in the PTSD program at the 
Fort Thomas VA Medical Center (VAMC), Kentucky since February 
2002.  The appellant further indicated that he was going to 
be released in March 2002.  In this regard, the Board notes 
that there is no evidence of record that the above-noted Fort 
Thomas VAMC records were obtained following the appellant's 
release. 

Inasmuch as the VA is on notice of the existence of 
additional medical records, these records should be obtained 
prior to any further appellate review of this case.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992) (where 
the Board is on notice of the possible existence and 
relevance of certain evidence, remand to obtain that evidence 
is required); see generally Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Accordingly, in order to fully evaluate the appellant's 
claim, this case is REMANDED for the following development:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD at any time following military 
service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include 
outpatient and inpatient treatment 
records from the Fort Thomas VAMC, 
Kentucky, from February 2002 to the 
present.  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  The RO should also review the claims 
file and compile a list of the 
appellant's alleged stressors in as much 
detail as possible.  The RO should then 
attempt to verify the occurrence of the 
claimed stressors through official 
channels, including the USASCRUR, the 
National Archives, and the National 
Personnel Records Center (NPRC).  
Specifically, the RO should contact the 
USASCRUR and the National Archives to 
obtain unit histories and morning reports 
for the appellant's units of assignment 
in Vietnam from December 1967 to June 
1969, February 1970 to July 1970, and 
from November 1970 to October 1971.  The 
USASCRUR and the National Archives should 
be provided a copy of the appellant's 
personnel records, including separation 
certificates, and a copy of the 
appellant's February 2002 statement.  The 
USASCRUR and the National Archives should 
be requested to conduct a search in all 
of the available and appropriate sources, 
and provide any information which might 
corroborate the stressors.  Any 
information obtained should be associated 
with the claims file.  If the search 
efforts produce negative results, 
documentation from that facility to that 
effect should be placed in the claims 
file.  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issue on appeal.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case which includes 
consideration of all evidence added to the record since the 
statement of the case in August 2002, and provide the 
appellant and his representative with an appropriate 
opportunity to respond.  

After providing the appellant opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period as set forth in 38 U.S.C.A. § 5103(b) (West 2002), 
if applicable, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

